Citation Nr: 1701179	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  16-02 451	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for Meniere's Disease, to include as secondary to the service-connected tinnitus.

2.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States Air Force from June 1966 to March 1973, including service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia that, in part, denied the claims on appeal.

The appellant presented testimony during a personal hearing conducted at the Huntington RO in October 2014.  A transcript of that RO hearing is included in the evidence of record. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his December 2015 VA Form 9, the appellant submitted a written request for a Board hearing to be held at the Board in Washington, DC.  However, the Veteran has since changed his residence and moved to another state.  A VA Form 27-0820 dated in April 2016 reveals that the Veteran asked that he be scheduled for a Board hearing to be held at the St. Petersburg, Florida RO.  A review of the record indicates the Veteran has not yet been afforded a Board hearing at a VA facility located near his current residence.  The failure to afford the appellant a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  In view of the foregoing, the appeal must be remanded so that the appellant can be scheduled for a hearing at the RO associated with the appellant's current address.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action: 

Schedule the appellant for a hearing at the appropriate RO before a Veterans Law Judge, as the docket permits.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers. 

Notify the appellant, and his representative, if any, of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

							(CONTINUED ON NEXT PAGE)








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

